
	

114 S2121 IS: Preserving American Access to Information Act
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2121
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2015
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To facilitate and enhance the declassification of information, including in the Legislative Branch,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Preserving American Access to Information Act.
 2.FindingsCongress makes the following findings: (1)The 1994 Joint Security Commission, convened at the request of the Secretary of Defense and the Director of the Central Intelligence Agency stated that [t]he classification system, largely unchanged since the Eisenhower administration has grown out of control. More information is being classified and for extended periods of time. Security rules proliferate, becoming more complex yet remaining unrelated to the threat. . . . Indeed, the classification system is not trusted on the inside any more than it is on the outside. Insiders do not trust it to protect information that needs protection. Outsiders do not trust it to release information that does not need protection.
 (2)The Public Interest Declassification Board, notes in its 2012 report that [a]gencies are currently creating petabytes of classified information annually, which quickly outpaces the amount of information the Government has declassified in total in the previous seventeen years since Executive Order 12958 established the policy of automatic declassification for 25 year old records. Without dramatic improvement in the declassification process, the rate at which classified records are being created will drive an exponential growth in the archival backlog of classified records awaiting declassification, and public access to the nation's history will deteriorate further.
			3.Enhancement of the National Declassification Center
 (a)In generalThe President shall take appropriate actions to enhance the authority and capacity of the National Declassification Center under Executive Order No. 13526, or any successor Executive order, in order to facilitate, enhance, and advance a government-wide strategy for the declassification of information.
 (b)Required actionsThe actions taken under subsection (a) shall include the following: (1)A requirement that Federal agencies complete the review of Presidential and Federal records proposed for declassification, in accordance with priorities established by the National Declassification Center, within eighteen months of the start of the declassification process, except that agencies may complete such review within two years of the start of the declassification process upon the written approval of the Director of the National Declassification Center.
 (2)A requirement that Federal agencies with authority to classify information share their declassification guidance with other such Federal agencies and with the National Declassification Center.
				4.Public consultation with advisory panel to the National Declassification Center
 (a)In generalThe Director of the National Declassification Center shall provide for consultation between the advisory panel to the National Declassification Center and the public.
 (b)FrequencyConsultations under subsection (a) shall occur not less frequently than the frequency of the regular meetings of the advisory panel to the National Declassification Center and, to the extent practicable, shall occur concurrently with the meetings of the advisory panel.
 5.Preservation and access to historically valuable recordsFederal agencies shall make every effort to identify and designate historically valuable records during the initial classification process in order to ensure preservation and timely access to such documents and records following eventual declassification.
		6.Reports on pilot programs on improvements to the declassification processes
 (a)ReportsThe Public Interest Declassification Board shall, in consultation with the heads of Federal agencies that classify and review classified information as well as the Director of the National Declassification Center, submit to Congress reports setting forth options for various pilot programs to assess the feasibility and advisability of mechanisms to improve the current declassification capabilities of such agencies, including updates of software and procedures relating to declassification of information.
 (b)MechanismsIn selecting mechanisms to be assessed pursuant to the pilot programs for purposes of subsection (a), an emphasis shall be afforded to the selection of current technologies and practices that could improve current declassification capabilities, including commercial, off the shelf-technologies and current best practices of Federal agencies and the private sector.
 7.Review of declassification procedures regarding information controlled by CongressThe Public Interest Declassification Board shall review the rules of the Senate and of the House of Representative regarding the declassification of classified Committee records, including hearings, meetings, and reports, and make recommendations to improve the consistency and timeliness of declassification efforts.
 8.ReportsNot later than 1 year after the date of the enactment of this Act, the head of each Federal agency that classifies information shall submit to Congress a report that sets forth the following:
 (1)An assessment of feasibility and advisability of replacing the current classification system of such agency with a two-tiered system, including an analysis and assessment of restructuring necessary to align the level of protection with the level of harm anticipated in the event of unauthorized release of sensitive information.
 (2)If such agency possesses records with classified Formerly Restricted Data (FRD), an assessment of the feasibility and advisability of declassifying such records.
			
